Richd Rogers plaint. agt William Rowste goldSmith Defendt in an action of debt of Four pounds in mony due to the sd Rogers for two ounces & three quarters of bad gold sold & deliurd by the aforesd Rogers unto the abouesd Rowste in & upon the .14th day of this instant month of April; wch is to [372] the plaints damage Four pounds in mony wth all other due damages according to attachmt datd April. 15th 1676. . . . The Jury . . . founde for the plaint. Fifty Shillings in mony according to Agreement & costs of Court being Eighteen Shillings ten pence.
Execucion issued April. 28° 1676.